Title: To George Washington from Henry Laurens, 6 June 1778
From: Laurens, Henry
To: Washington, George


                    
                        Sir.
                        York Town [Pa.] 6th June 1778.
                    
                    Referring to my Letter of yesterday’s date forwarded by the hands of Messenger Davis I proceed to inform Your Excellency that having laid before Congress the Letters from Lord Viscount Howe & Sir H. Clinton I have received instructions from the House to return the necessary replies. Accordingly, Your Excellency will find within this Inclosure a packet directed to His Lordship & another to Sir Henry which Your Excellency will be pleased to send forward.
                    I requested permission of Congress to transmit to Your Excellency Copies of these Addresses, which Your Excellency will find inclosed in one draught admitting the proper variations of Title. I have the honor  to be With the most perfect Regard & Respect Sir Your Excellency’s Obedient & most humble servant
                    
                        Henry Laurens. President of Congress.
                    
                